Citation Nr: 1527022	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased evaluation for status post surgery right shoulder subluxation with residual degenerative joint disease, currently assigned a 30 percent evaluation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1993 to May 1998.  He also served as a cadet at the United States Military Academy at West Point from June 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony at a February 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the case for further development in January 2013 and November 2013.  That development was completed, and the Agency of Original Jurisdiction (AOJ) issued a March 2014 rating decision increasing the evaluation for the Veteran's right shoulder disability to 30 percent effective from January 25, 2006.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the case again for further development in June 2014.  The case has since been returned to the Board for appellate review.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Virtual VA paperless claims processing system are duplicative of the documents in VBMS.

The issue of entitlement to service connection for a sleep disorder was raised on the record at the February 2012 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disability is not productive of fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus.

2.  The Veteran does not have ankylosis of scapulohumeral articulation, limitation of motion of the arm at shoulder level, or impairment of the clavicle or scapula.

3. There is x-ray evidence of degenerative joint disease of the right shoulder, which has resulted in painful, limited motion.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for status post-surgery right shoulder subluxation have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2014).

2.  The criteria for a separate 10 percent evaluation for degenerative joint disease of the right shoulder have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in February 2006, prior to the initial decision on the increased rating claim in May 2006.  The requirements with respect to the content of that February 2006 notice were met in this case.  The February 2006 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The February 2006 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  Further, the February 2006 notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  

The RO also sent the Veteran a letter in July 2008, which explained how disability ratings and effective dates are determined.  The Board acknowledges that the July 2008 notice in this case was provided after the initial adjudication of the claim in May 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, this timing deficiency was cured by readjudication of the claim in the October 2008 statement of the case.  Mayfield, 499 F.3d at 1317, 1323; Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to the claimant prior to the initial rating decision by issuing a notification letter after that rating decision and readjudicating the claim and notifying the claimant of such readjudication in the statement of the case).  

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran submitted private records from Dr. M.P.B. with his December 2008 substantive appeal.  He referred to this treatment during his February 2012 testimony, but he clarified that he has not sought private treatment since July 2007.  He also testified as to self-treatment following a physical therapy regimen and using over-the-counter ibuprofen.  Moreover, the AOJ contacted the Veteran regarding his authorization to release any outstanding private treatment records in November 2013.  In January 2014, the Veteran responded with a statement rather than the enclosed VA Form 21-4142.  In that statement, he reiterated the details of his self-treatment with physical therapy exercises and anti-inflammatories.  Additionally, with that January 2014 statement, he enclosed a copy of a May 2013 statement denying any doctor's care for this condition. 

The Veteran had previously submitted private treatment records from Dr. L.A.B. with his October 2000 claim, but these treatment records entirely pre-date the appellate period.  He specified in his March 2007 statement response that Dr. L.A.B.'s treatment was in October 2000.  There is no indication that Dr. L.A.B. has treated the Veteran during the appellate period.  

The Veteran has also never reported using the VA healthcare system to treat his right shoulder disability.  Therefore, there do not appear to be any additional, outstanding treatment records.  

Nevertheless, the Veteran has submitted several written statements, arguments by his representative, and lay statements by people who were able to describe the manner in which his service-connected right shoulder disability affects him.  

The Veteran was also afforded VA examinations in March 2006, August 2007, February 2013, and January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board remanded the case to afford the Veteran a VA examination that addressed alternative rating criteria.  However, he did not report for such VA examinations in August 2014 and March 2015.  As such, VA did attempt to ensure that the claim was evaluated using an adequate examination.  The Veteran has not alleged that he did not receive the examination notice, and he has had an opportunity to respond to the determination that he failed to appear without good cause and did not dispute that determination. In fact, the Veteran's representative specifically acknowledged the Veteran's failure to appear for the scheduled examination in the subsequent May 2015 written appellate brief.

The Board finds that, at this point, further efforts to contact the Veteran for additional information in support of his claim, to include scheduling a new VA examination, would be futile.  To the extent that the provisions of 38 C.F.R. § 3.655 are applicable in this case, the Board acknowledges that the Veteran did appear for earlier VA examinations, and the August 2014 and March 2015 examinations were ordered to address additional criteria.  Nevertheless, veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, the Board will adjudicate the claim based on the evidence of record.

Further, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant private treatment records as discussed above.  For example, the Veterans Law Judge defined the appellate period stemming from one year prior to the Veteran's January 2006 claim and asked about the private treatment records he had submitted with his December 2008 substantive appeal.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The Veteran's representative specifically stated that the Veteran is fully aware of what he needs for an increased evaluation.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's January 2013, November 2013, and June 2014 remand directives.  In January 2013, the Board remanded this case for a more recent VA examination, and the Veteran was afforded an examination in February 2013.  In November 2013, the Board remanded the case to obtain any outstanding private or VA treatment records and to afford the Veteran a VA examination to address alternative diagnostic codes.  The AOJ contacted the Veteran regarding any outstanding treatment records in November 2013.  As discussed above, the Veteran responded in January 2014, referring only to self-treatment.  He was also provided a VA examination in January 2014.  In June 2014, the Board remanded the case again for a VA examination to consider alternative diagnostic codes.  The AOJ attempted to schedule that examination in August 2014.  The AOJ also contacted the Veteran in January 2015, seeking to verify his address, reschedule the examination, and advise him that that failure to report for the examination would result in adjudication of his claim based on the evidence of record under 38 C.F.R. § 3.655(b).  In January 2015, the AOJ rescheduled the VA examination for March 2015.  However, as discussed above, the Veteran failed to report to that that examination.  The January 2015 letter was not returned as undeliverable, and the Veteran is therefore presumed to have received it.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to VA mailings).  Notably, as recently as a May 2014 Declaration of Status of Dependents, the Veteran had confirmed that he still resides at the same address in Cumming, Georgia.  

Nevertheless, the Veteran did not appear for the March 2015 VA examination.  There is no other indication that the Veteran showed or attempted to show good cause for his failure to report.  In fact, the AOJ issued a March 2015 supplemental statement of the case, noting that the Veteran had failed to report for the examinations in August 2014 and March 2015.  However, the Veteran and his representative did not dispute that finding in the May 2015 written brief, nor did they request that the examination be rescheduled or provide good cause.  Therefore, with regard to obtaining a further VA examination, the AOJ's attempts to schedule the Veteran for that examination constitute substantial compliance the most recent remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall, 11 Vet. App. at 268.  

Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5202.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of either arm at shoulder level.  If arm motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major arm and a 20 percent evaluation is warranted for the minor arm.  If arm motion is limited at 25 degrees from the side, a 40 percent evaluation is warranted for the major arm and a 30 percent evaluation is warranted for the minor arm.  

Under Diagnostic Code 5201, a 20 percent disability evaluation is warranted for limitation of motion of the major arm at shoulder level, and a 30 percent is assigned for limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation. See 38 C.F.R. § 4.71, Plate I. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  Here, the record clearly indicates that the Veteran is right hand dominant.

Under Diagnostic Code 5202, a 20 percent disability is contemplated for malunion of the major humerus with marked deformity; or recurrent dislocation of the major humerus at the scapulohumeral joint.  A 50 percent evaluation is warranted for fibrous union of the major humerus, and a 60 percent is assigned for nonunion of the major humerus (false flail joint).  An 80 percent evaluation is contemplated for loss of head of the major humerus (flail shoulder).

In this case, the Veteran was afforded a VA examination in March 2006 at which time he reported having subluxation, weakness, stiffness following subluxation, lack of endurance, and fatigability.  He also described daily pain and functional limitation when brushing his teeth or picking up his daughters, but no incapacitation or time lost from work. On examination, the Veteran had 120 degrees of flexion and 100 degrees of abduction, with pain at the end points of that range of motion.  He also had 80 degrees of external rotation and 90 degrees of internal rotation.  The examiner noted additional limitation due to pain on repetition, but he did not find additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  X-rays revealed degenerative arthritic changes.  

The Veteran repeated his report of subluxation in his December 2006 notice of disagreement, arguing for separate evaluations for arthritis and subluxation.  He also repeated his report of pain in a March 2007 statement.  He explained that pain has a major functional impact, that he suffers from tenderness, and that he is forced to guard his arm movements.  The Veteran further explained that he continued to follow the physical therapy regimen prescribed by Dr. L.A.B. in October 2000.  In April 2007, he submitted lay statements from friends indicating that his shoulder locks up.  

Dr. M.P.B.'s July 2007 private treatment records document the Veteran's full range of motion, instability, mild apprehension on posterior drawer testing, full strength of motion of the rotator cuff with slight guarding, and lack of tenderness.  

The Veteran was provided another VA examination in August 2007 VA examination during which he reported having weakness, stiffness, lack of endurance, giving way, fatigability, and pain rated as eight on a scale of one to ten.  The Veteran also indicated that his shoulder "catches" when brushing his teeth or driving, but he denied incapacitation or hospitalization.  He had 120 degrees of flexion and 130 degrees of abduction, with pain at 100 degrees of flexion and 120 degrees of abduction.  The Veteran also had 20 degrees of external rotation and 90 degrees of internal rotation.  The examiner noted additional limitation on repetition due to pain, fatigue, weakness, and lack of endurance, but he did not find additional limitation due to incoordination.  X-rays were normal.  In addition, the examiner found no swelling, heat, redness, tenderness, subluxation, or guarding of movement.  He also stated that there was no malunion, fibrous union, or deformity of the humerus.  

In his December 2008 substantive appeal, the Veteran reported experiencing tenderness, guarding, and subluxation.  He asserted that he was entitled to a 30 percent evaluation.  

At the February 2012 hearing, the Veteran testified as to guarding, tenderness, crepitus, pain on motion, subluxation, and guarded motion to prevent subluxation.  He indicated that he can move his arm past his shoulder level.  

At the February 2013 VA examination, the examiner stated that there was no ankylosis and measured the Veteran's range of motion as 160 degrees of flexion and 140 degrees of abduction, with pain at 135 degrees of flexion and 105 degrees of abduction.  There was no additional limitation of motion on repetition or additional functional impairment.  The VA examiner did note impingement, frequent episodes of dislocation, and instability.  The February 2013 VA examination also included radiological studies, showing degenerative joint disease of the right shoulder.  

At the January 2014 VA examination, the Veteran reported having multiple dislocations daily in the course of performing of activities such as dressing or driving beginning in 2005 or 2006.  He described the pain as two or three on a scale of one to 10, but at an eight upon on dislocation.  He indicated that he treated the pain with over-the-counter anti-inflammatories and stated that he is not under a physician's care, as he does not want surgery.  The Veteran also reported that he works full-time without missing time from work due to his right shoulder disability.  The examiner measured his range of motion as flexion to 165 degrees and abduction to 140 degrees, with pain at 100 degrees of flexion and 90 degrees of abduction.  There was change on repetition in his range of flexion; however, his range of abduction was limited to 100 degrees on repetition.  The examiner noted additional functional limitation due to pain on movement, but there was no localized tenderness, guarding of the shoulders, or ankylosis.  Similar to the February 2013 VA examiner, the January 2014 examiner noted impingement, instability, and frequent episodes of recurrent dislocation, but no impairment of the clavicle or scapula.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased evaluation for his status post surgery right shoulder subluxation with residual degenerative joint disease.  

Initially, Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for a VA examination.  According to 38 C.F.R. § 3.655 , in an original compensation claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record. The VA examination may have provided evidence to support the Veteran's claim, but due to his failure to report, the claim must be adjudicated based on the available evidence of record

The Board finds that an increased evaluation is not warranted under Diagnostic Code 5202.  In particular, the evidence of record does not show fibrous union of the major humerus, nonunion of the major humerus (false flail joint), or loss of head of the major humerus (flail shoulder).  In fact, the August 2007 VA examiner specifically indicated that there was no malunion, fibrous union, or deformity of the humerus.  There is no other evidence demonstrating such symptomatology.  Therefore, the Board concludes that a higher evaluation is not warranted for impairment of the humerus.

The Board has considered whether a higher or separate evaluation is warranted under any other Diagnostic Code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis of the scapulohumeral articulation, limitation of motion of the arm, and impairment of the clavicle and scapula, he is not entitled to higher evaluations under Diagnostic Codes 5200, 5201, and 5203. There is simply no evidence of such manifestations.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's right shoulder is not fixated or immobile, and the February 2013 VA examiner found no ankylosis.  In addition, the range of motion findings also clearly show that his arm does not have limitation of motion at shoulder level, and the Veteran himself testified in February 2012 that he can move his arm past shoulder level.  Moreover, the January 2014 VA examiner specifically stated that the Veteran does not have impairment of the clavicle or scapula.  Therefore, the Veteran is not entitled to an increased evaluation under Diagnostic Codes 5200, 5201, and 5203.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, Diagnostic Code 5202 provides for evaluation of impairment of the humerus without reference to limitation of motion.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations under Diagnostic Code 5202. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Nevertheless, 38 C.F.R. § 4.59 provides that "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  Read together, Diagnostic Code 5003 and section 4.59 thus prescribe that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, the March 2006 and February 2013 VA examinations included X-rays showing degenerative arthritis.  The March 2006 VA examiner also noted additional functional limitation due to pain, and the August 2007 VA examiner agreed.  The February 2013 and January 2014 VA examiners further noted the Veteran's pain within his range of motion.  Therefore, the Board concludes that a separate 10 percent evaluation is warranted under Diagnostic Code 5003.  

In reaching this determination, the Board notes that the Veteran's current 30 percent evaluation has been assigned under Diagnostic Code 5202.  The Veteran's painful motion due to arthritis is clearly a distinct symptom.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In summary, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for impairment of the humerus under Diagnostic Code 5202.  Nor is he entitled to an increased evaluation under Diagnostic Codes 5200, 5201, and 5203.  However, a separate 10 percent evaluation is warranted for arthritis under Diagnostic Code 5003.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right shoulder disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his primary complaints of painful motion, functional loss, subluxation, and dislocation.  As discussed above, there are higher ratings available under the diagnostic codes, but the evidence of record does not show that the Veteran's disability is productive of such manifestations.  Moreover, the Veteran did not report to VA examinations that may have demonstrated additional symptomatology.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. Thus, it cannot be said that the available schedular evaluations for this disability are inadequate. 

Moreover, even if the available schedular evaluation for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that he has required frequent hospitalizations or that this right shoulder disability has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  Indeed, he told the March 2006 VA examiner that his right shoulder disability has not caused time lost from work, and at the February 2013 VA examination, he reported that he is able to carry out his work in communications and information technology.  At the March 2006 VA examination, the Veteran denied any incapacitation, and at the August 2007 VA examination, he specifically denied any hospitalization.  The January 2014 VA examiner further noted that the Veteran was employed full-time without missing time from work.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).







ORDER

Entitlement to an evaluation in excess of 30 percent for status post-surgery right shoulder subluxation is denied.

Entitlement to a separate 10 percent evaluation for right shoulder degenerative joint disease is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


